 

Exhibit 10.8



 

FAT BRANDS INC.

 

NOTE EXCHANGE AGREEMENT

 

This Note Exchange Agreement (the “Agreement”), dated as of June 27, 2018 (the
“Effective Date”), is entered into by and between FAT Brands Inc., a Delaware
corporation (the “Company”), and Fog Cutter Capital Group, Inc., a Maryland
corporation (the “Holder”).

 

Whereas, on or about October 20, 2017, the Company issued a Promissory Note to
the Holder with an initial principal amount of $30,000,000 (the “Note”), which
has an estimated outstanding balance of principal plus accrued interest as of
the Effective Date equal to $9,844,411 (the “Note Balance”); and

 

Whereas, the parties desire that the Holder exchange all of the Note Balance
into shares of Common Stock and Series A Fixed Rate Cumulative Preferred Stock
of the Company.

 

Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Exchange of Note Balance.

 

(a) The Holder agree that as of the Effective Date, the Note Balance shall be
exchanged for the following shares of capital stock of the Company as follows
(the “Exchange Shares”):

 

  (i) $2,000,000 of the Note Balance shall be exchanged as the purchase price
for a subscription to 20,000 shares of Series A Fixed Rate Cumulative Preferred
Stock of the Company; and         (ii) The remaining Note Balance of $7,844,411
shall be exchanged for 1,067,266 shares of Common Stock of the Company,
representing an exchange price of $7.35 per share, which the Company has
determined is equal to or greater than the market value of the Common Stock on
the date hereof determined pursuant to the applicable provisions of the Nasdaq
Marketplace Rules.

 

(b) On the Exchange Date, the Note shall be cancelled, and the Company shall
have no further obligations to pay any money or issue any securities to the
Holder or otherwise in respect of the Note. The Holder acknowledge and agree
that no interest is payable under any of the Note.

 

(c) Subject to the approval or non-objection, if required, by The Nasdaq Stock
Market LLC of the transactions contemplated under this Agreement, promptly
following the Exchange Date the Company will issue and deliver to the Holder
certificates evidencing the Exchange Shares, and the Holder shall deliver the
original Note for cancellation to the Company.

 

(d) As soon as practicable but no later than ten (10) days following the release
of the Company’s quarterly financial statements for the quarter ending July 1,
2018, the Company will re-confirm the amount of the Note Balance as of the
Effective Date. If the final computation of the Note Balance as of the Effective
Date is greater or lesser than the Note Balance, the parties will true up the
actual number of Exchange Shares issued to Holder based on the revised amount of
the Note Balance.

 

 1 

 

 

2. Holder Representations. The Holder represents and warrants to the Company as
follows:

 

(a) The Exchange Shares being acquired by the Holder are being acquired for the
Holder’s own account and for the purpose of investment and not with a view to,
or in connection with, the resale, transfer or other distribution thereof, nor
with any present intention of reselling, transferring or distributing the
Exchange Shares. Any sale, transfer or other disposition of any of the Exchange
Shares by the Holder will be made only if such securities are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the sale is
made in compliance with an exemption under the Securities Act, or the rules
thereunder, and any applicable state securities laws.

 

(b) The Holder is an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act.

 

(c) No portion of the Note being exchanged has been sold, transferred, assigned,
encumbered or otherwise conveyed, and the Holder is the record and beneficial
owner of all such Note, free and clear of all liens, security interests and
encumbrances of any type or kind placed thereon.

 

(d) The execution and delivery of this Agreement constitute the valid and
binding obligation of the Holder, enforceable against the Holder in accordance
with its terms.

 

(e) The Holder acknowledges that the exchange of its Note may involve tax
consequences, and that neither the Company nor its legal counsel or advisors
have provided any tax advice or information to the Holder. The Holder
acknowledges that it must retain his own professional advisors to evaluate the
tax and other consequences of exchanging the Note into Exchange Shares.

 

3. Miscellaneous.

 

(a) Amendments. This Agreement may not be amended or waived, except by a writing
signed the Company and Holder.

 

(b) Governing Law. This Agreement is and shall be governed by and enforced in
accordance with the laws of the State of Delaware, excluding its choice of law
rules.

 

(c) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors,
assigns, heirs, executors and administrators and other legal representatives.

 

(d) Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which shall constitute one agreement.
This Agreement shall become effective upon delivery to each party of an executed
counterpart or the earlier delivery to each party of original, photocopied, or
electronically transmitted signature pages that together (but need not
individually) bear the signatures of all other parties.

 

(e) Further Assurances. Each party shall execute and deliver such documents and
take such action, as may reasonably be considered within the scope of such
party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note Exchange
Agreement as of the date first written above.

 

  FAT BRANDS INC.       By: /s/ Ron Roe   Name: Ron Roe   Title: Chief Financial
Officer         FOG CUTTER CAPITAL GROUP, INC.         By: /s/ Andrew A.
Wiederhorn   Name: Andrew A. Wiederhorn   Its: Chief Executive Officer

 

 3 

 

